DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7,8,9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim7, 8, 9 recites the limitation "computing the similarity”" in lines 8-9.Is it the similarity score or a new similarity between the vectors.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (US 2020/0321074) in view of Veijo et al (EP 3598373)
As to claim 1, Tran et al teaches the  system for intelligent context-based personalized beauty product recommendation and matching, comprising: 
a computer system comprising a memory and a processor(210 figure 2); 
a data extraction engine, comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor(paragraph[0071]), causes the computer system to: 
Scrape product data from a plurality of data sources (250,260,282,280,270; figure 2) accessible via the internet (cloud computing, 212; [0047])); 
store the scraped product data ( the cosmetic material image data store 250 and the cosmetic 
material interaction data store 260 can be remotely disposed from the host 
computing platform 202 and accessible over a computer communications network, 
whether wireless or wirebound, paragraph [0071]) ; receive customer data input responses, the customer data input responses comprising at least a fact-based input, at least a concern-based input, at least a preference-based input, and at least a goal-based input;
 create an individual profile of the customer using the customer data input responses and store the individual profile in the memory ( an attribute profile can be considered as 
attributes that are present (i.e., occur) in that profile, as well as being comprised of the various combinations (i.e., combinations and subcombinations) 
of those attributes.  The attribute profile of an individual is preferably provided to embodiments of the present invention as a dataset record whose association with the individual can be indicated by a unique identifier contained in the dataset record.  An actual attribute of an individual can be represented by an attribute descriptor in attribute profiles, records, 
datasets, and databases.  Herein, both actual attributes and attribute descriptors may be referred to simply as attributes, paragraph [0042]);
 and map the customer data input responses to product requirements and store the mapped customer data input responses in the individual profile (An individual possesses many associated attributes which may be collectively referred to as an `attribute profile` associated with that individual. In one embodiment, an attribute profile can be considered as attributes that are present (i.e., occur) in that profile, as well as being comprised of the various combinations (i.e., combinations and subcombinations) of those attributes, paragraph [0042]);
 and a data analysis and recommendation engine ( a disclosed method of characterizing a subject's skin further includes recommending and/or providing one or more skincare treatments to the subject based upon the skin profile generated by the characterization analysis, paragraph [0037]), comprising 
a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, causes the computer system (paragraph [0230]; [0259]) to:
 retrieve the individual profile from the memory (retrieval logic 270. The logic can include program code enabled to acquire imagery of different substances in the marshalling point 240. The program code further can be enabled to locate and retrieve identifying content disposed on the different substances and to look up the identifying content in the cosmetic material image data store 250 in order to identify each of the substances. The program code yet further can be enabled to retrieve from cosmetic material interaction data store 260 cosmetic material interactions for each of the identified substances and to particularly correlate the retrieved cosmetic material interactions to different ones of the substances so that relative cosmetic material interactions can be determined for the substances, paragraph[0047]);
 retrieve the fact-based input responses and extract environmental conditions from a locational input included in the fact-based input (paragraph[0041; figure 1C);
 And display the identified product as a recommended product to the customer (the program code can be enabled to render a report of cosmetic material interaction data in a graphical user interface display 280 of cosmetic material interaction data. paragraph [0047]).
	While Tran teaches the limitation above, Tran fails to teach “retrieve one or more product vectors from the memory; compute between the requirement vector and the one or more product vectors; identify the product associated with the product vector that has the highest computed similarity score”. 
However, Veijo et al teaches a computing apparatus for determining relevancy of products to a user. A computing apparatus is configured to calculate a user attribute profile vector based on a user action history of a user. The computing apparatus may then calculate a similarity score between the user attribute profile vector and a product attribute vector of a product (abstract). Additionally, Veijo clearly teaches the product information database 220 may comprise a plurality of product attribute vectors 223, wherein each product attribute vector 223 comprises the product attribute values of a product. The product attribute vectors 223 can be compared to the user attribute profile vector 212 by the comparisons operation 231. The comparison operation 231 may, for example, calculate a quantity that indicates how similar or dissimilar a product attribute vector 223 is with respect to the user attribute profile vector 212. This quantity may be referred to as a similarity score 232 or a calculated similarity score. The similarity score 232 may be calculated for each product in the product information database 220. Based on the values of this quantity for each product, relevant products to the user 101 can be determined.  It would have been obvious to one skilled in the art before filing of the claimed invention save the data as vectors and create similarity score in order to efficiently determine relevancy of products to a user. Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
As to claim 2, Tran teaches the  system of claim 1, wherein the product data includes ingredients, chemical composition, functions of ingredients, allergens, ingredient free data, benefits, use, and product source information( paragraph[0021];[0034]; [0040]; [0050]).
As to claim 3, Tran teaches the system of claim 1, wherein the customer data input responses are received from a questionnaire (a subject utilizes a kit designed to allow a subject to generate a skin profile by obtaining a DNA sample at home with the kit which includes an instruction booklet, a questionnaire, a DNA swab, a collection envelope to place the specimen in after collection. This sample is then sent for analysis and evaluation and a report is generated for the individual, paragraph [0037])
As to claim 4, Tran teaches the system of claim 1, wherein the customer data input responses are received from an interactive chat bot (wireless communication 292; paragraph [0045-0046]; [0049]).
As to claim 5, Tran teaches the system of claim 1, further comprising a skin analysis engine, comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third plurality of programming instructions, when operating on the processor, causes the computer system to:
 receive a photograph of the customer (capture facial image or video 11, figure 1B);
 perform face detection on the photograph; extract a face oval from the photograph; eliminate non-skin areas from the extracted face oval(paragraph [0037]; analyze the extracted face oval with eliminated non-skin areas to generate as outputs a predicted skin-tone and a predicted skin concern (120 operation is used to identify visual skin tone from the image, paragraph [0020]); store the outputted skin-tone and skin concern in the individual profile ( In 150 the process retrieves cosmetic material data and cosmetic material interaction data for each of the imaged substances and determines relative interactions between substances. In 160 the process measures attributes of the cosmetic products and store in database, paragraph [0020]); and forward the outputted skin-tone and skin concern to the data analysis and recommendation engine (In 180 the process identifies beauty products and makes recommendations based on attributes of the cosmetic products and selects the best matching cosmetic product or health product. In 190, the process renders DNA based beauty product recommendation and/or health recommendation (such as cancer risk) in a report such as a paper report or a graphical user interface display, paragraph [0020], [0022], [0037]).
As to claim 6, Tran teaches the system of claim 5, wherein the data analysis and recommendation engine receives the outputted skin-tone and skin concern (paragraph [0020],[0037],[0040])and combines them into the requirement vector(paragraph [0020],[0233]).
As to claim 7, Tran teaches the system of claim 1, wherein the similarity is calculated using cosine similarity (The system determines pairwise similarity metrics between all cosmetic materials in the Offsides and SIDER databases. The system can predict shared protein targets using cosmetic material-effect similarities. The side-effect similarity score between two cosmetic materials is linearly related to the number of targets that those cosmetic materials share; paragraph [0201]).
As to claim 8, Tran teaches the system of claim 1, wherein the similarity is calculated using Euclidian distance (k-NN is a type of instance based learning, or lazy learning, where the function is only approximated locally and all computation is differed until classification. The Euclidian distance between different patterns in this vector space may be used to find clusters of patterns, paragraph [0233]).
The limitation of claims 9-16 has been addressed above.
				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664